Citation Nr: 1134637	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  02-03 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In a January 2001 rating decision, the RO denied service connection for PTSD, a chronic liver condition and a chronic colon condition, both as secondary to his service-connected peptic ulcer disease, granted service connection for hepatitis and assigned a 10 percent disability rating as of November 26, 1999 and continued a 10 percent disability rating for his service-connected peptic ulcer disease with vagotomy and pyroplasty.  In July 2003, the Board remanded these issues for additional development.

In an August 2004 rating decision, the RO, inter alia, increased the Veteran's disability rating for his hepatitis C to 20 percent, as of November 26, 1999, denied entitlement to an earlier effective date for his hepatitis C rating, confirmed the denial of entitlement to service connection for PTSD and deferred a decision as to entitlement to service connection for depression.

In an April 2005 rating decision, the RO granted service connection for a diagnosed mood disorder, with depressive-like episodes (claimed as depression), assigning a 30 percent disability rating with a temporary total evaluation of 100 percent because of a hospitalization for the condition from January 25, 2004 to February 18, 2004, and returning to a 30 percent disability rating following the total rating.  

In a June 2005 written statement, the Veteran indicated that he understood that he could not be granted an earlier effective date for his hepatitis C rating; this issue is considered withdrawn.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2010). 

In a June 2006 rating decision, the RO denied service connection for diabetes mellitus, type II, erectile dysfunction, neuropathy and glaucoma.  

In a June 2007 rating decision, the RO denied entitlement to a TDIU, entitlement to a temporary total evaluation for convalescence following the Veteran's colon surgery by the VA, and entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 as a result of treatment by the VA.

In February 2010, the Veteran testified before the undersigned Veterans Law Judge at a video conference hearing at the RO; a copy of the transcript has been associated with the record.

In August 2010, the Board denied service connection for a chronic colon disorder, a chronic liver disorder, other than hepatitis C, an initial disability rating in excess of 20 percent for hepatitis C, a disability rating in excess of 10 percent for peptic ulcer disease with vagotomy and pyroplasty, compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability resulting from treatment at a VA facility and entitlement to a temporary total rating based on convalescence pursuant to the provisions of 38 C.F.R. § 4.30 (2009).  In addition, the Board remanded the issues of service connection for diabetes mellitus, type 2, as a result of exposure to herbicides, entitlement to service connection for erectile dysfunction, diabetic neuropathy and glaucoma, all to include as secondary to diabetes mellitus, type II, and entitlement to a TDIU rating, for additional development.  Finally, the Board dismissed the Veteran's claim for entitlement to service connection for PTSD.

The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2011, the Court issued an Order, granting a Joint Motion for Remand (Joint Remand) which vacated and remanded that part of the Board's decision which dismissed the Veteran's claim for entitlement to service connection for PTSD for further development consistent with its instructions.  The Joint Remand noted that the Veteran abandoned that part of the Board's decision which denied service connection for a chronic colon disorder, a chronic liver disorder, other than hepatitis C, an initial disability rating in excess of 20 percent for hepatitis C, a disability rating in excess of 10 percent for peptic ulcer disease with vagotomy and pyroplasty, compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability resulting from treatment at a VA facility and entitlement to a temporary total rating based on convalescence pursuant to the provisions of 38 C.F.R. § 4.30 (2010).  The Court found that the Board misapplied relevant legal authority in failing to adjudicate the Veteran's claim for entitlement to service connection for PTSD.  

The Board notes that the remanded issues have not been completely developed, but that it appears from documents in the claims file that development is being completed.  As such, the Board is referring these claims to the RO for continued development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

There is credible evidence corroborating the Veteran's in-service sexual trauma and abuse, supporting a diagnosis of PTSD.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Analysis

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show '(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology.'  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence.  Id. at 1337.

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and 'may provide sufficient support for a claim of service connection.'  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

VA is to give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2002).  With regard to lay evidence, the Federal Circuit Court recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); but see Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ('VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to').  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  See id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a 'simple' condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But '[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.'  Id. at 308.  See also Savage, 10 Vet. App. at 498.

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

With some exceptions that will be explained below, the establishment of service connection for PTSD generally requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  A 'clear' diagnosis of PTSD is no longer required.  Rather, a diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a stressor during service to support a claim for PTSD will vary on a number of factors, including whether the Veteran was 'engaged in combat with the enemy.'  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If the evidence establishes that the Veteran was engaged in combat with the enemy or was a prisoner of war (POW), and the claimed stressor is related to combat or POW experiences (in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressors are consistent with the circumstances, conditions, or hardships of the Veteran's service), the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

Where, however, VA determines that the Veteran did not engage in combat with the enemy and was not a POW, or the claimed stressor is not related to combat or POW experiences, the Veteran's lay statements, by themselves, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other credible evidence, which corroborates the stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).

With respect to providing credible supporting evidence that the claimed in-service stressor occurred, because sexual assault is an extremely personal and sensitive issue, many incidents are not officially reported, which creates a proof problem with respect to the occurrence of the claimed stressor.  In such situations, it is not unusual for there to be an absence of service records documenting the events the Veteran has alleged.  The victims of such trauma may not necessarily report the full circumstances of the trauma for many years after the trauma.  Thus, when a PTSD claim is based on in-service personal (or sexual) assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(3); see also Patton v. West, 12 Vet. App. 272, 277 (1999).

Examples of such evidence include, but are not limited to: records from law enforcement authorities; rape crisis centers; mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f).

The Court has set a relatively low bar for interpreting a claim for PTSD as one involving a personal assault stressor for which the provisions of 38 C.F.R. 
§ 3.304(f)(3) are applicable.  See, e.g., Bradford v. Nicholson, 20 Vet. App. 200 (2006) (Veteran alleged that his sergeant kicked him down a set of stairs).  Moreover, VA itself has defined personal assault very broadly to include an event of human design that threatens or inflicts harm.  Examples of personal assault include rape, physical assault, domestic battery, robbery, mugging, stalking, and harassment.  See VA Adjudication Procedure Manual M21-1MR, Part III, Subpart iv., Ch. 4, Section H, part 30(a) (Aug. 1, 2006); VA Adjudication Procedure Manual M21-1MR, Part IV, Subpart ii., Ch. 1, Section D, part 17(a), (c) (Dec. 13, 2005).

The Board notes that VA has recently amended the regulations regarding service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  However, as these regulations apply only to situation where a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity, they are not relevant in this case.  75 Fed. Reg. 41,092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3) (2010)).

In this case, at his hearing, the Veteran contended that he had been sexually assaulted by a male superior while stationed in Hawaii in 1973.  The Veteran indicated that it was an ongoing situation, and that he did not tell anyone about it at the time.  He further testified that it affected his relationship with his wife, and that he was eventually divorced.  

At a June 2004 VA psychiatric evaluation, the Veteran also reported that he had sexual trauma while on active duty.  The Veteran indicated that, while he was stationed in Hawaii, his superior officer, a sergeant, coerced him into sexual activity with threats to his career, his freedom or physical harm.  The Veteran believed that he had no other option than to comply.  The sergeant required the Veteran to work nights, presumably to allow for more secrecy.  The Veteran reported that his wife was living in the states at this time, and that he felt severe humiliation and guilt about the sexual activity, but again felt that he had no other options.  Against the sergeant's wishes, the Veteran's wife came to live with him in Hawaii, but their relationship was damaged, and she moved back to the states.  He indicated that he lost a big part of himself due to his situation.  He was transferred to Thailand after about a year, and returned for another two months, reporting to the same sergeant and enduring more of the same abuse.  The Veteran was finally transferred back to a base in Ohio and, instead of making the military his career as he had thought, he ended his enlistment when his time was up.  The Veteran and his first wife divorced approximately one year after his discharge.  The Veteran was married two more times, and he had indicated that the scars from his sexual trauma have affected all of his relationships.  

With regard to corroboration of the Veteran's in-service sexual trauma, in this case, the Veteran's performance reviews did decline during the time he was stationed in Hawaii in 1973.  While it is not a marked decline, the Board keeps in mind that the Veteran noted at his hearing that the sergeant who was providing his reviews was the same person who was subjecting the Veteran to sexual abuse.  In addition, the Veteran has indicated that the events made him feel humiliated and guilty, and affected his relationship with his wife.  In fact, the Veteran and his first wife divorced about one year after his discharge from active duty, and the Veteran had been married two more times.  Finally, the Board notes that the record reflects a history of substance abuse, and, while it is unclear whether it began prior to his active duty, it is apparent from the record that it became worse after his time in the military, including illicit drug use.  The Board finds that, in this case, there is sufficient evidence to confirm the Veteran's stressor of sexual abuse while on active duty. 

The June 2004 VA examiner noted that the Veteran reported that he had already received treatment for PTSD at a Houston VA facility, but that he had not reported the sexual trauma.  Instead, at that time, he attributed his PTSD to loading dead bodies of American soldiers to be sent back home while on active duty.  As the Board has found that his claimed sexual trauma stressor has been established, corroboration of this stressor is not necessary.  The examiner concluded that the Veteran experienced military sexual trauma while in Hawaii, and that the Veteran had a history of complaints about nightmares, flashbacks, interpersonal relationship difficulties, hypervigilence, paranoia and feelings of depression.  The examiner noted that this history was substantiated by continuing complaints of these same symptoms.  The Veteran had suffered sexual trauma which had left lasting emotional scars, self-doubt, and had likely contributed to two failed marriages.  This, combine with the test scores that correctly identify 90 percent of all those with PTSD, lended support to the diagnosis of PTSD, as well as major depressive disorder.  The diagnostic impressions were chronic PTSD and major depressive disorder.

Since this VA psychiatric evaluation, the Board notes that the Veteran's treatment records reflect ongoing psychiatric treatment for major depressive disorder, with intermittent diagnoses of PTSD.  A July 2008 VA mental disorders examination did not reflect a diagnosis of PTSD; however, this examination is for mental disorders except PTSD and eating disorders, and does not appear to be probative evidence as to whether the Veteran has a current diagnosis of PTSD.  With regard to the fact that the evidence of record does not show consistent diagnoses of PTSD throughout the appeals period, the Board notes that to be present as a current disability, there must be evidence of the condition at some time during the appeals period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).  The June 2004 VA psychiatric evaluation clearly shows a diagnosis of PTSD, based on the Veteran's in-service sexual trauma.  Therefore, it is considered competent medical evidence.  

In light of the above, and resolving any doubt in the Veteran's favor, the Board concludes the preponderance of the evidence supports service connection for PTSD.  38 U.S.C.A. § 5107(b).  

The Board adds that symptoms of depression have already been considered by the RO in the April 2005 rating decision when rating the Veteran's service-connected mood disorder, claimed as depression.  In this regard, a single disability rating that encompasses all the overlapping symptoms of his PTSD and other acquired psychiatric disorders related thereto should be assigned.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (2009) (two defined diagnoses constitute the same disability for purposes of 38 C.F.R. § 4.14 if they have overlapping symptomatology).


ORDER

Service connection for PTSD is granted.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


